Title: To Alexander Hamilton from Frederick A. C. Muhlenberg, 10 July 1797
From: Muhlenberg, Frederick A. C.
To: Hamilton, Alexander


Philada. July 10th. 1797
Sir
As I do not reside in the City at present, Your Letter of the 5th. inst did not reach me time enough to answer by Saturdays post. Whilst I lament the publication of the papers respecting the Affair of Reynolds (of which I hope I need not assure you that I had neither Knowledge or Agency, for I never saw them since the Affair took place, nor was I ever furnished with a Copy) I do not hesitate to declare that I regretted the Trouble and Uneasiness this Business had occasioned, & that I was perfectly satisfied with the Explanation you gave at the same time permit me to remind You of Your Declaration also made in the presence of Mr. Wolcot that the Information & Letters in our possession justified the Suspicions we entertained before Your Explanation took place, and that our conduct towards You in this Business was satisfactory. Having no Share or Agency whatever in the publication or Comments You are pleased to cite I must beg to be excused from making any Remarks thereon. Were I to undertake to contradict the many Absurdities & falsehoods which I see published on a Variety of Subjects which heretofore came under my Notice, it would require more time than I am willing to sacrifice. I have the honor to be
Sir   Your obdt. humble Servt.
Fredk A C Muhlenberg
A. Hamilton Esqr.
